 


114 HR 225 IH: Firearm Safety Act of 2015
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 225 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2015 
Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Consumer Product Safety Act to remove the exclusion of pistols, revolvers, and other firearms from the definition of consumer product in order to permit the issuance of safety standards for such articles by the Consumer Product Safety Commission. 
 
 
1.Short titleThis Act may be cited as the Firearm Safety Act of 2015.  2.Removal of exclusion of firearms from the definition of consumer productSection 3(a)(5) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)) is amended by striking subparagraph (E) and redesignating subparagraphs (F) through (I) as subparagraphs (E) through (H), respectively. 
 
